Dykman, J.
The driver of the wagon of the defendants drove his wheel against the wheel of the plaintiff’s wagon and precipitated him to the ground, and thus caused the injuries complained of in this action.
If the driver of the defendants was careless and manifested a want of caution on that occasion, and thus caused the collision, his negligence will be imputed to the defendants and they must respond to the consequences.
Whether he was guilty of negligence, or whether the plaintiff contributed his carelessness to cause the injury, were the two questions involved in the case. There was but little dispute respecting the material facts, and the case *38was submitted to the jury by a charge to which there was no exception, and. which conveyed full instructions upon the questions of law that should control the jury, and left the questions of fact for the solution of that body.
Some complaint is lodged against the verdict resulting from its size, but it is not so large as to require disturbance from this appellate tribunal.
The judgment and order denying a motion for a new trial should, be affirmed, with costs.
Pratt, J., concurs.